DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 6/26/2019, the applicant has submitted an amendment, filed 1/12/2021, amending claim 2, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but the previous prior art grounds of rejections are maintained for the reasons explained in the response to arguments.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented with each argument presented in a given ¶ to be followed by one or more ¶’s of respective examiner’s responses.
On page 8 section II. A. the objection to claim 22 is discussed.
Due to the latest amendments the said objection is withdrawn.
On page 8 section II. B. the 112(b) rejection of claim 9 is discussed.
Due to the latest amendments, the said rejection is withdrawn.
Following broad overviews of the primary reference Hong et al. (US 2014/0316646) and copy of claim 1 on page 9 through page 10, in the last 5 lines, it is 
The claim is silent on the scope of “ambiguous term”. According to specification ¶ 0008 lines 6+: “ambiguous term” “For example” “term” “there” “refers to a particular location in the environment to which the user is pointing or looking”; specification ¶ 0006 lines 5+ further identifies the terms “there” “that” “here” in “example commands” as “ambiguous” terms; specification ¶ 0048 sentence 2: “common location ambiguity phrases include, “by the <x>” “next to the <x>” “where” “<x>” “is a placeholder for a name of a physical entity”; specification ¶ 0078 lines 10+: “For example, user can say, “Go to my room” “The robot can determine that the term” “my room” “is a name ambiguity”.
Therefore according to these non-limiting examples,  Hong ¶ 0157 “come here!”, does possess an ambiguous term “here” which is specifically defined as ambiguous in spec. ¶ 0006 quoted above. As a result the argument above is invalid.
On page 11 the 2nd ¶, following a broad overview of Hong Fig. 10 in the last 4 lines of that ¶ through the first ¶ on page 12, it is recited: “For example, a user may give 
As an initial matter, the argument above acknowledges that the user command “Come here!”, does indeed include an “ambiguous term”, which refutes the earlier contention quoted above: “there is no ambiguity in this command” (remarks page 10 lines 5-4 above bottom).
Next, what other combination of commands (e.g. “gesture”) are used in disambiguation of the “ambiguous term” are irrelevant given the claim scope. The word “here” in a voice command is defined in a non-limiting example as a term making a verbal command ambiguous. This completely reads on the claim limitation “identifying an ambiguous term in the command ….”.
The remainder of page 12, and 13 ¶’s 1-2 are devoted to the example of Hong ¶ 0180. Then it is concluded that: “Nothing in paragraph [0180] explains a process for resolving ambiguous terms similar to that outlined in claim 1”.
As quoted above, specification ¶ 0078 identifies a robot deciphering a “room” uttered verbally as resolving an ambiguity; i.e., specification ¶ 0078: “For example, user can say, “Go to my room” “The robot can determine that the term” “my room” “is a name ambiguity”.
Therefore resolution of “Chal-Soo’s room” in “clean Chal-Soo’s room” is resolution of an ambiguous term according to the quoted passage; i.e., “determination” 
On page 13 the last ¶ claim 2 is discussed. In particular referring again to Hong ¶ 0180,  it is asserted: “Nothing in these two sentences involve the robot assigning a label to an entity”.
The claim is silent on the scope of “label”. According to specification ¶ 0076 lines 3+: “a first user can gesture toward a second user and say, “This is Lee” “The robot can then perform an assignment selection to assign a label having name “Lee” to the second user”.  This exemplary argument simply equates an uttered name in a command to a “label”. 
In Hong ¶ 0180 the “voice command” “clean Chal-Soo” “room”, therefore “Chal-Soo” functions as the claim’s label.
On page 14 the 2nd ¶ it is argued that “claims 3 through 6” by virtue of dependence on presumed allowed parent claim 1, are also “allowable”.
On page 19 the 2nd ¶, a similar remark is provided for the dependent claims 16 and 17.
On page 21 the first ¶, a similar remark is provided for the dependent claims 20 and 22.


The remainder of page 14 through the first ¶ of page 15 discusses claim 7. In particular it is recited: “Applicant respectfully asserts that nothing in paragraph [0184] describes receiving a second natural language command” (page 14 lines 4-3 above bottom). This is followed on page 14 last line through page 15: “Nothing in paragraph [0184] discusses or discloses the receipt of a natural language command with an ambiguous term”.
Hong ¶ 0184 “1->2->3” corresponds to 3 natural language sequential commands tasking a robot to 3 specific choirs; e.g. cleaning 3 rooms in sequence. The second command involves e.g. “room_2”, where “room_2” is an ambiguous term according to specification ¶ 0078 reproduced here again: ““For example, user can say, “Go to my room” “The robot can determine that the term” “my room” “is a name ambiguity”. This addresses both arguments and proves their invalidity.
Section 5 (last 6 lines on page 15) discusses claim 9. In particular it is argued: “However, the Examiner cites to no support in Hong for his interpretation of what is meant by paragraph [0097]”. “Additionally, nothing in Hong discusses “training” the robot’s vision system”.

To lay more support to this mapping, please recognize that a robot will require training to identify an image and/or a specific object. Hong indeed teaches it makes the robot “memorize the location information” (¶ 0088 last 4 lines), which is a training process. This also amounts to labeling the image as labeling the image is equated to naming it according to specification ¶ 0076 quoted on page 5 above.
On pages 6 through page 7 ¶ 1 claims 10 and 11 are discussed. Following broad remarks on page 16 ¶ 1, in its last sentence it is recited: “Applicant respectfully asserts that the cited language from paragraph [0096] does not anticipate the training that is detailed in claim 10, and, therefore, that Claim 10 is allowable”.
The claim is silent on the scope and nature of “training” “a model using the image labeled with the name assigned to the physical entity”. According to specification ¶ 0146-147: “labeling the image with the named assigned to the physical entity” “providing the labeled image as a training example”.

On page 17 lines 1-2 it is recited: “Applicant is confused by the Examiner’s quoted language “3D map”, which phrase does not appear in paragraph [0089] nor does it appear in Claim 11”.
¶ 0089 lines 7-8 discuss “3D-sensor” which according to ¶ 0169 is used to generate the “map”; i.e., ¶ 0169 lines 6+: “2D/3D sensor identifies the location of the devices, and sets device location information in an interior space map”.
On page 17 item “7” the claim 12 is discussed. In particular in that ¶ lines 11+ it is asserted: “The Examiner’s assertion that certain areas bearing different designators are not within the robot’s field of view is not the same as the robot “determining that a user location indicator is not within a field of view”. “While it is possible that a robot in location 1 may not have locations 2 and/or within its field of view, the Examiner cannot insert this hypothetical possibility”.
As an initial matter the quotation above lacks the most important part of the claim limitation namely whose “field of view” it is concerned and that is “integrated 
Page 18, item “8” discusses claim 15. In particular it is asserted in the last ¶, lines 3+: “While Hong at paragraph [0197] discusses a robot recognizing a user’s gesture, Examiner incorrectly cites to paragraph [0157] at lines 7-9 to support the generation of a vector based on the user’s gesture”. Then on page 19 lines 6-7 it is asserted: “The language in paragraph [0157] is not the same as generating a vector based on the user’s gesture”
Claim is silent on the scope of “vector”. According to specification ¶ 0092 lines 4+: “For finger printing, the robot can determine a vector defined by the finger of the user”. This example completely unrelated to the context at which “vector” is used with applications to voice commanded robots and the claim, hardly provides any useful definition of the claim’s “vector”. 

On page 19 the first ¶ last 4 lines it is asserted: “Additionally, the Examiner’s additional assertion that “computing a location as an intersection of the vector when extended” limitation of Claim 15 is the same as “particular area information {(x1,y1), (x2,y2, (x3,y3)” is without support in Hong”.
Respectfully there are several flaws here: first it does not even correctly address what was mapped in the office action to the claim’s “intersection”. The office action mapped the claim’s “intersection” to Hong ¶ 0157 “(x3,y3)” which corresponds to the point of “user’s” “gesture” towards “Chul-Soo’s room” (see office action page 12 ¶ 4). This is reasonable given how “intersection” (not defined in the claim) is defined in specification ¶ 0093 lines 1-4: “The robot can” “extend the vector to a particular end point. If the vector intersects with the surface of the robot’s environment, the robot can use the intersection points as the determined location”. In this overly broad statement, the phrases “particular end point”, “surface of the robot’s environment” and “the determined location” are all undefined. In particular it is unclear what entity is being “intersect[ed]” with what other entity. The only clear statement is “vector to a 
On pages 19-20 with respect to claim 19, the same arguments as presented for a similar limitation in claim 12 is provided till the end of the first ¶ on page 20.
The same response provided for the corresponding limitation in claim 12 applies here.
On page 20 the last ¶ lines 4+, with respect to another limitation of claim 19, the following argument is provided: “However, this overlooks” “explain[ing] that” “performing one or movement behaviors…” “is” “in response” “to the determination that the computed location is not within a field of view of an integrated camera”.
In the sequence “1->2->3”, the robot going to the location “2” following “1”, amounts to following a causal relationship; i.e., in response to finish cleaning “1”, it moves on to “2”. Part of being in room “1” is not having the “field of view” of room “2” and so this causal movement implies the robot in order to clean room “2”, has to move to room “2”, since while it was in room “1”, it did not have the “field of view” of room 
From the 2nd ¶ on page 21 to the end of the first ¶ on page 25, arguments identical to those provided on pages 10-13 for claim 1 are provided for the independent claims 23 and 24.
The response is identical to the identical arguments above.
In § “C” on pages 25-26, arguments pertaining to Nakadai (US 2004/0104702) used for the dependent claims 8, 13, and 14 is provided: in particular it is asserted: “Nakadai has nothing to do with robots resolving ambiguities in natural language commands”. Then on page 26 the 2nd ¶ lines 1-2 it is asserted: “Contrary to Examiner’s assertion, the robot in Nakadai is not triggered by the ambiguous possessive pronoun “My””. “The robot recognizes ‘XXX’” “and then reacts to the specific name recognition”.
Respectfully recognition of “XXX” name amounts to resolution of an ambiguity of the “name” type. Please see specification ¶ 0046 sentence 6: “For example, the following names can be identified as entity ambiguity terms, "Jane," "my room," "the kitchen," and "the dog," to name just a few examples”. This identifies resolution of a “name” (e.g. “Jane”) as resolution of an ambiguity. Therefore recognition of “my” (the pronoun) requires resolution of a name “XXX” (an ambiguity).

Respectfully this date is the publication date of the reference. The reference has a filing date of 2/28/2017 which predates the application filing date of 10/4/2017.
Finally on page 27 the first ¶, the applicant has requested an interview “should the claims not be allowed”.
The examiner is open to an interview whenever the applicant requests it. However, in the examiner’s opinion, a review of these responses will help the applicant better understand examiner’s position to help achieving an optimum result from an interview.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-7, 9-12, 15-17, 19-24 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HONG et al. (US 2014/0316636).
Regarding claim 1, HONG et al. do teach:
A robot (title, Abstract)

a body and one or more physically moveable components (¶ 0114 lines 1-3: “Referring to FIG. 3, the operation performer 110” (one of the plural components of a robot as shown in Figs. 2-3) “may include” (includes) “a driving module 111” (movable components) “for movement of the movable robot 1” (e.g. see as an example module “1” identified as “MOVING ROBOT”)); 
one or more processors (¶ 0108 lines 1+: “The controller 100” (one or more processors) “control overall operation of the moving robot”); and
one or more storage devices storing instructions that are operable, when executed by the one or more processors to cause the robot to perform operations (¶ 0107: “The storage past 140” (one or more storage devices) “may be provided as a writable Read Only Memory” “ROM” “may automatically store therein detection data” “and map information” (store instructions to be used by the “controller” (the processor of the moving robot 1)), 
comprising: 
receiving a natural language command from a user (¶ 0157 last 7 lines: “The moving robot 1 may be moved to the particular location following a user’s command through voice recognition and gesture recognition. For example, a user may give a voice command, such as “Come here!”” (a natural language command to be received from a user), or “a user may give an intuitive command, such as ‘go to the front of TV’, to the 
identifying an ambiguous term in the command, wherein the ambiguous term references a location or an entity in an environment of the robot (¶ 0173 last 4 lines: “The moving robot 1 may determine” (identifying) “that the word “to the TV” (an ambiguous term) “is the location context” (that references a location), likewise in the command “Come here!” (¶ 0157 quoted above), “here” is an ambiguous term that references a location to be determined by the robot, and finally in the command “Clean Chul-Soo’s room” (¶ 0180 quoted above), to move to that “room” requires resolution of the name “Chul-Soo” associated with that “room” (location));
identifying a user location indicator from one or more sensor inputs (the words “here” (from “come here” (¶ 0157)), “front of TV” (from “go to the front of TV” (¶ 0159), and “Chul-Soo” (from “Clean Chul-Soo’s room” (¶ 0180)) are examples of user location indicators and are all received from “voice recognition module” (one sensor (¶ 0179 lines 4-5)), and also according to ¶ 0176 lines 5-7: “the moving robot 1 detects the environment of the territory through the 3D sensor” (another sensor used for location identification)); 
computing a location within the environment of the robot using the location indicator identified from the one or more sensor inputs (¶ 0176 lines 18-20: “the system generates” (computing) “particular area information” (location) “such as” 
computing resolution data using the computed location, wherein the resolution data resolves the reference of the ambiguous term (in the ¶ 0176 lines 18-20 “Room_1: (x1,y1), (x2,y2)”, “(x1,y1), (x2,y2)” is a computed location corresponding to “Room_1” (i.e., “Chul-Soo’s room” (resolution data associated with the name (ambiguous data)));
generating one or more actions using the natural language command and the resolved reference of the ambiguous term (¶ 0157 last seven lines: “The moving robot 1” “moved to” (generating one or more actions) “the particular location following” “user’s command” “come here” (following resolution of the command), or according to ¶ 0180 lines 6-12: “user” “voice command” “Clean Chul-Soo’s room” (in response to the natural language command) “Thereafter, the moving robot 1 may refer to the location of ‘Chul-soo’s room’” “and” “move to the concerned location” (generating  two actions, moving which corresponds to a navigation to be followed by cleaning “Chul-Soo”’s room which results from a name entity disambiguation)) ; 
and
executing the one or more actions (the “move to the particular location” (¶ 0157 above) and “move to the concerned location” (¶ 0180 above) both amount to execution 

Regarding claim 2, HONG et al. do teach the robot of claim 1, wherein the one or more actions comprise assigning a label to a physical entity in the environment of the robot based on the computed resolution data (¶ 0180 lines 6-12: “user” “voice command” “Clean Chul-Soo’s room” (one or more actions) “Thereafter, the moving robot 1 may refer to the location of ‘Chul-soo’s room’” (comprises assigning “Chul-Soo” (a named entity)  to a specific location before the “moving”).

Regarding claim 3, HONG et al. do teach the robot of claim 2, wherein assigning a label to an entity in the environment comprises assigning a name of a room to a physical location within the environment (as shown above, resolution of “Chul-Soo” in “Clean Chul-Soo’s room” associates the name label “Chul-Soo” with a physical location identified by coordinates “Room_1: (x1,y1), (x2,y2)”, “(x1,y1), (x2,y2)” (¶ 0176 lines 18-20)).

Regarding claim 4, HONG et al. do teach the robot of claim 3, wherein the operations further comprise:

and performing a behavior relating to the particular room in response to receiving the second natural language command (¶ 0184 lines 7-9: “the moving robot 1 refers to the location information of the particular areas 1, 2 and 3, moves to the location of the particular area 1 for cleaning” (e.g.,  going to or from “area” “1” to “area” “2” (a behavior performed relating to “room” “1” (the particular room) in response to the “sequential[]” cleaning command)).

Regarding claim 5, HONG et al. do teach the robot of claim 4, wherein performing the behavior relating to the particular room comprises navigating to the particular room (¶ 0184 lines 7-9: “the moving robot 1 refers to the location information of the particular areas 1, 2 and 3, moves” (navigating) “to the location of the particular area 1” (to the particular room)).

Regarding claim 6, HONG et al. do teach the robot of claim 2, wherein the name assigned to the physical entity is a name of a user in the environment ((¶ 0180 lines 6-

Regarding claim 7, HONG et al. do teach The robot of claim 2, wherein the operations further comprise:
receiving a second natural language command from a user, the second natural language command having an ambiguous term (¶ 0184 lines 4+: “a user may sequentially select particular areas on the map and plan cleaning” “For example, if a user decides the cleaning order in 1->2->3” (i.e, issue three cleaning natural language commands in sequence that references “Room_2” (ambiguous terms associated with the 2nd command in the sequence) and “Room_3” respectively following “Room_1”);
determining that the ambiguous term is the name of a label assigned to an entity in the robot’s environment (according to ¶ 0154 line 17 “Room_2” is associated with ‘Young-hee’s room’ (a label associated with a named entity in the robot’s navigation path)); and
generating a modified command that replaces the ambiguous term with the name of the label assigned to the entity in the robot’s environment (¶ 0154 lines 16-19: “A user may use his/her name to map the particular area information” “{‘Young-hee’s room’: Room_2}” (i.e., the user command could either use “Room_2” and/or its 

Regarding claim 9, HONG et al. do teach the robot of claim 2, wherein the operations further comprise:
obtaining an image of the robot’s environment containing the physical entity (¶ 0089 sentence 3: “moving robot 1 further includes a 3D sensor to obtain a real picture image of the front side of the moving robot” (obtaining an image of the robot’s environment containing e.g “Room_1” or “Chul-Soo’s room” (a physical entity))
¶ 0092 lines 1+: “The moving robot 1 may process images”  ; 
labeling the image with the name assigned to the physical entity (¶ 0088 last 5 lines: “A user may manipulate the moving robot 1 to move to a particular location” (e.g., “Room_1” (the physical entity)) “and to memorize the location information” (i.e., memorize the name assigned “Chul-Soo” to it)) ; 
and providing the labeled image as a training example to a computer vision system (¶ 0097: “the 3D map of the interior environment may be used to provide intelligent service including performance of commands through the moving robot 1 based on location” (i.e., the moving robot can move to specific objects or entities e.g. smart TV in a room by the fact it had been trained to associate that image of that particular object with a particular name)).

Regarding claim 10, HONG et al. do teach the robot of claim 9, wherein the operations further comprise:
training, by the computer vision system, a model using the image labeled with the name assigned to the physical entity in the environment of the robot (¶ 0096 last 5 lines: “A particular area may be set in the generated 3D map” (computer vision system and model) “and locations of smart devices which may be recognized within the territory including a smart TV and an air-conditioner may be indicated in the map” (using images of TV and air-conditioner and other smart devices with respective names) where the said “3D map” is obtained by the “robot 1” “3D-sensor” (in the environment of robot (¶ 0089 lines 7-8)).

Regarding claim 11, HONG et al. do teach the robot of claim 10, wherein the model is a robot-specific model for use by only the robot or the model is shared model for use by one or more other robots (the “3D map” (the model) is specific to “robot 1” as it is obtained by “3D-sensor” of that robot (¶ 0089 lines 7-8)).

Regarding claim 12, HONG et al. do teach the robot of claim 1, wherein identifying a user location indicator captured from an image of the user comprises:

and
in response, performing one or more movement behaviors until a user location indicator is within the field of view of the integrated camera (¶ 0184 lines 6+: “Thereafter the moving robot 1 may sequentially move to and clean the particular areas 2 and 3” (in response to demand to move to areas “2” and “3”, e.g. as it moves to room “2”, then “2” will be within its field of view)).

Regarding claim 15, HONG et al. do teach the robot of claim 1, wherein computing a location within the environment of the robot using the location indicator captured from the image of the user comprises:
identifying a gesture or a gaze by the user toward a particular location in the environment of the robot (¶ 0197 sentence 1: “As shown therein, the moving robot 1 may recognize a user's gesture” (identifying a gesture of a user) “and a voice through the 2D/3D sensor and follow a user to a particular location” (to a particular direction)) ;
nd column lines 7-9)))  ; 
and computing a location as an intersection point of the vector when extended (the ¶ 0157in  “particular area information [(x1, y1), (x2, y2), (x3, y3) . . . ],” “(x3,y3)” does correspond to intersection point of direction of user’s “gesture” with the “Chul-Soo’s room”).

Regarding claim 16, HONG et al. do teach the robot of claim 15, wherein the intersection point is a point on a surface of the environment (as shown in Fig. 1 “chul-Soo’s room” (or “Room_1” (¶ 0154 line 16-17)) has a boundary that is basically on the surface of the home (environment) at which the robot is to engage in cleaning)).

Regarding claim 17, HONG et al. do teach the robot of claim 15, wherein the gesture made by the user comprises moving an arm or pointing a finger (¶ 0157 last sentence: “For example, a user may give a voice command, such as "Come here!", and use a waving gesture” (a moving arm gesture) “and when the moving robot 1 reaches the particular location”).


determining that the computed location is not within a field of view of an integrated camera (¶ 0184 lines 4+: “user may sequentially select particular areas on the map plan” “cleaning order in 1->2->3” “the moving robot 1” “moves to the location of the particular area 1” (i.e. when in location “1”, for “robot 1”, the locations “2” and/or “3” (certain computed locations) are not within its field of view as detected by its “3D sensor” and/or “camera” (¶ 0082)); 
and
in response, performing one or more movement behaviors until the computed location is within the field of view of the integrated camera (¶ 0184 lines 6+: “Thereafter the moving robot 1 may sequentially move to and clean the particular areas 2 and 3” (in response to demand to move to areas “2” and “3”, e.g. as it moves to room “2”, then “2” (one of the computed locations) will be within its field of view)).

Regarding claim 20, HONG et al. do teach the robot of claim 1, wherein computing resolution data using the computed location comprises computing a name of a physical entity at the computed location in the environment of the robot (¶ 0159 lines 14-16: “a user may give an intuitive command, such as ‘go to the front of TV’, to the 

Regarding claim 21, HONG et al. do teach the robot of claim 1, wherein computing the resolution data using the computed location comprises:
determining that the ambiguous term is a location ambiguity (the ¶ 0157: “voice command, such as “Come here!””, “here” is a location ambiguity, and in ¶ 0180: ““Clean Chul-Soo’s room” (¶ 0180 lines 9-10), the “room” is also location ambiguity); 
and in response, generating a navigation action based on the computed location ((¶ 0157 last seven lines: “The moving robot 1” “moved to” (a navigation action of “here” (computed location)) “the particular location following” “user’s command” “come here” (following resolution of the command)),

Regarding claim 22, HONG et al. do teach The robot of claim 1, wherein computing the resolution data using the computed location comprises:
determining that the ambiguous term is an entity ambiguity (¶ 0159 lines 14-16: “a user may give an intuitive command, such as ‘go to the front of TV’, to the moving robot 1” (“TV” is an entity ambiguity to be resolved)));
in response, determining a name of an entity at the computed location (¶ 0173 last 4 lines: “The moving robot 1 may determine” (determining) “that the word “to the 
and
generating an action based on the name of the entity at the computed location (¶ 0173 page 11 lines 3-5: “The moving robot 1” “may move to the TV” (generating an action based on the “TV” (name)).

Regarding claim 23, HONG et al. do teach:
An apparatus (title, Abstract teach about “robot” (an apparatus) functions)
comprising:
one or more physically moveable components (¶ 0114 lines 1-3: “Referring to FIG. 3, the operation performer 110” (one of the plural components of a robot as shown in Figs. 2-3) “may include” (includes) “a driving module 111” (movable components) “for movement of the movable robot 1” (e.g. see as an example module “1” identified as “MOVING ROBOT”)); 
one or more processors (¶ 0108 lines 1+: “The controller 100” (one or more processors) “control overall operation of the moving robot”); and
one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the robot to perform operations (¶ 
comprising: 
receiving a natural language command from a user (¶ 0157 last 7 lines: “The moving robot 1 may be moved to the particular location following a user’s command through voice recognition and gesture recognition. For example, a user may give a voice command, such as “Come here!”” (a natural language command to be received from a user), or “a user may give an intuitive command, such as ‘go to the front of TV’, to the moving robot 1” (another example of a natural language command (¶ 0159 lines 14-16)), or “Clean Chul-Soo’s room” (¶ 0180 lines 9-10)));
identifying an ambiguous term in the command, wherein the ambiguous term references a location or an entity in an environment of the apparatus (¶ 0173 last 4 lines: “The moving robot 1 may determine” (identifying) “that the word “to the TV” (an ambiguous term) “is the location context” (that references a location), likewise in the command “Come here!” (¶ 0157 quoted above), “here” is an ambiguous term that references a location to be determined by the robot, and finally in the command “Clean Chul-Soo’s room” (¶ 0180 quoted above), to move to that “room” requires resolution of the name “Chul-Soo” associated with that “room” (location));

computing a location within the environment of the apparatus using the location indicator identified from the one or more sensor inputs (¶ 0176 lines 18-20: “the system generates” (computing) “particular area information” (location) “such as” “Room_1: (x1,y1), (x2,y2)”, where “Room_1” according to ¶ 0154 line 16 corresponds to “Chul-Soo’s room” (the location indicator identified by the e.g. “3D sensor” sensors quoted above in the environment of the robot));
computing resolution data using the computed location, wherein the resolution data resolves the reference of the ambiguous term (in the ¶ 0176 lines 18-20 “Room_1: (x1,y1), (x2,y2)”, “(x1,y1), (x2,y2)” is a computed location corresponding to “Room_1” (i.e., “Chul-Soo’s room” (resolution data associated with the name (ambiguous data)));
generating one or more actions using the natural language command and the resolved reference of the ambiguous term (¶ 0157 last seven lines: “The moving robot 1” “moved to” (generating one or more actions) “the particular location following” 
and
executing the one or more actions (the “move to the particular location” (¶ 0157 above) and “move to the concerned location” (¶ 0180 above) both amount to execution of actions corresponding to the command “come here” (¶ 0157) and “Clean Chul-Soo’s room” (¶ 0180) respectively).

Regarding claim 24, HONG et al. do teach:
One or more non-transitory computer readable storage media encoded with computer program instructions that when executed by a robot having one or more processors cause the robot to perform operations ([0107] “The storage part 140 may be provided as a writable Read Only Memory (ROM) to have data remain therein even upon cut-off of power to the moving robot 1 and to reflect changes made by a user. For example, the storage part 140 may be provided as one of a flash memory, an Erasable Programmable ROM (EPROM), and an Electrically Erasable Programmable ROM 
comprising: 
receiving a natural language command from a user (¶ 0157 last 7 lines: “The moving robot 1 may be moved to the particular location following a user’s command through voice recognition and gesture recognition. For example, a user may give a voice command, such as “Come here!”” (a natural language command to be received from a user), or “a user may give an intuitive command, such as ‘go to the front of TV’, to the moving robot 1” (another example of a natural language command (¶ 0159 lines 14-16)), or “Clean Chul-Soo’s room” (¶ 0180 lines 9-10)));
identifying an ambiguous term in the command, wherein the ambiguous term references a location or an entity in an environment of the robot (¶ 0173 last 4 lines: “The moving robot 1 may determine” (identifying) “that the word “to the TV” (an ambiguous term) “is the location context” (that references a location), likewise in the command “Come here!” (¶ 0157 quoted above), “here” is an ambiguous term that references a location to be determined by the robot, and finally in the command “Clean Chul-Soo’s room” (¶ 0180 quoted above), to move to that “room” requires resolution of the name “Chul-Soo” associated with that “room” (location));

computing a location within the environment of the robot using the location indicator identified from the one or more sensor inputs (¶ 0176 lines 18-20: “the system generates” (computing) “particular area information” (location) “such as” “Room_1: (x1,y1), (x2,y2)”, where “Room_1” according to ¶ 0154 line 16 corresponds to “Chul-Soo’s room” (the location indicator identified by the e.g. “3D sensor” sensors quoted above in the environment of the robot));
computing resolution data using the computed location, wherein the resolution data resolves the reference of the ambiguous term (in the ¶ 0176 lines 18-20 “Room_1: (x1,y1), (x2,y2)”, “(x1,y1), (x2,y2)” is a computed location corresponding to “Room_1” (i.e., “Chul-Soo’s room” (resolution data associated with the name (ambiguous data)));
generating one or more actions using the natural language command and the resolved reference of the ambiguous term (¶ 0157 last seven lines: “The moving robot 1” “moved to” (generating one or more actions) “the particular location following” 
and
executing the one or more actions (the “move to the particular location” (¶ 0157 above) and “move to the concerned location” (¶ 0180 above) both amount to execution of actions corresponding to the command “come here” (¶ 0157) and “Clean Chul-Soo’s room” (¶ 0180) respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONG et al., and further in view of Nakadai et al. US 2004/0104702).

Nakadai et al. do teach the robot of claim 1, wherein the operations further comprise: 
determining that the ambiguous term includes a possessive pronoun (¶ 0197 lines 1-2: “if the participant P answers “My” (an ambiguous possessive pronoun term) “name is “XXX””); 
identifying a user who issued the command (¶ 0197 last 2 lines and lines 3-4 respectively: “robot may utter through the speaker 51: “Welcome to the party, Mr.” “XXX” (identifying the person who issued the command because it is the “speech recognition circuit” that “recognizes “XXX”” ) “Come in to the hall, please”); 
and associating the entity with the identified user who issued the command (identifying “XXX” amounts to identification of a named entity)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of Nakadai et al. robot’s speech recognizer into the voice recognition of LONG et al. would enable the combined systems and their associated methods to perform in combination as they do 

Regarding claim 13, HONG et al. do not specifically disclose:
The robot of claim 12, wherein performing the one or more movement behaviors comprises: determining a direction from which a stream of captured audio originated; and turning toward the direction, navigating toward the direction, or both.
Nakadai et al. do teach:
determining a direction from which a stream of captured audio originated (¶ 0139:  “Thus, the audition module 20 at its auditory event former 26 makes an auditory event 28 from the list of upper 20 values of the firmness of brief” “higher in the likelihood indicating” (determining) “the sound source” (stream of captured audio) “and their indicating directions” (and their directions)  “θ and the pitches”); 
and turning toward the direction, navigating toward the direction, or both (¶ 0154 last sentence: “the motor controller 45 via the AD converter 44 extracts a robot direction 46” (upon detection of direction) “and the motor event former 47 makes a motor event” (moving or navigate toward) “49 made of motor directional data” (the direction)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “sound source” 

Regarding claim 14, HONG et al. do teach the robot of claim 13, wherein the operations further comprise: 
determining that an obstacle blocks a view of a user (¶ 0155 sentence 2: “The particular area” “such as” “non-access area, which has been newly generated by a user may be recognized as obstacle information” (an obstacle blocking view of a user and/or the robot)); 
and
in response, performing one or more movement behaviors to navigate around the obstacle (¶ 0155 sentence 2: “and used to prevent the moving robot 1 from going over or entering the particular area” (performing one or more movements around it)).


18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONG et al., and further in view of Okumura et al. (US 2019/0118386).
Regarding claim 18, HONG et al. do teach the robot of claim 15, wherein identifying a gesture or a gaze by the user toward a particular location in the environment of the robot comprises evaluating criteria in the following order:
determining whether a large gesture is detected (¶ 0157 last 4 lines: “a user may give a voice command” “and use a waving gesture” (a large gesture detected)).
HONG et al. do not specifically disclose: 
determining whether a small gesture is detected; 
and determining whether a gaze is detected.
Okumura et al. do teach:
determining whether a small gesture is detected (¶ 0158 last sentence: “the motion of the head” (small gesture) “of the user, and the housing 20 is recognized” (detected) “as the face of the robot 10 through the points”); 
and determining whether a gaze is detected (¶ 0121 sentence 1: “ It has been described that, in the robot 10, after the gaze direction determination unit 66 determines the gaze direction” (gaze detected) “of the HMD 100 of the user A as a vector (x, y, z) of a three-dimensional coordinate system, it may determine the gaze direction of the cameras 14 of the robot 10 as same (x, y, z)”).
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Farzad Kazeminezhad/
Art Unit 2657
April 7th 2021.